— Appeal by defendant from two judgments of the Supreme Court, Kings County (Tsoucalas, J.), both rendered March 20, 1978, each convicting him of robbery in the first degree, upon his guilty plea, and imposing sentence. Judgments affirmed. The defendant did not seek to withdraw his pleas of guilty to robbery in the first degree prior to or at the time of sentencing. Thus he did not, as a matter of law, preserve his claim that his allocution at the time of his plea was insufficient (see People v Blake, 88 AD2d 962; People v Pascole, 48 NY2d 997; People v Bell, 47 NY2d 839; People v Warren, 47 NY2d 740). In any event, a plea of guilty will be sustained in the absence of a factual recitation of the underlying circumstances of the crime if “[tjhere is no suggestion in the record or dehors the record that the guilty plea was improvident or baseless” (People v Fooks, 21 NY2d 338, 350, cert den sub nom. Robinson v New York, 393 US 1067; People v Perkins, 89 AD2d 956), particularly where, as here, defendant was actively represented by counsel and made no effort to withdraw the plea (see People v Perkins, supra). Mollen, P. J., Damiani, Lazer and Mangano, JJ., concur.